Citation Nr: 0906172	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for a bilateral ankle 
disorder.  

7.  Entitlement to service connection for asthma.  

8.  Entitlement to service connection for emphysema.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from April 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent, credible evidence does not show that the 
Veteran currently has a bilateral hearing loss disability.  

2.  The competent, credible evidence does not show that the 
Veteran currently has tinnitus.  

3.  The competent, credible evidence does not show that the 
Veteran currently has a bilateral hip disorder.  

4.  The competent, credible evidence does not show that the 
Veteran's current bilateral knee disorder is due to an injury or 
disease incurred in service.  

5.  The competent, credible evidence does not show that the 
Veteran's current back disorder is due to an injury or disease 
incurred in service.  

6.  The competent, credible evidence does not show that the 
Veteran currently has a bilateral ankle disorder.  

7.  The competent, credible evidence does not show that the 
Veteran currently has asthma.  

8.  The competent, credible evidence does not show that the 
Veteran currently has emphysema.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).  

2.  The criteria are not met for service connection for tinnitus. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria are not met for service connection for a 
bilateral hip disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  The criteria are not met for service connection for a 
bilateral knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

5.  The criteria are not met for service connection for a back 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

6.  The criteria are not met for service connection for a 
bilateral ankle disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

7.  The criteria are not met for service connection for asthma.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

8.  The criteria are not met for service connection for 
emphysema.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally 
requires evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hearing loss and tinnitus

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The service treatment records are silent for any complaints or 
findings of hearing loss in either ear.  The report of the 
Veteran's separation examination in June 1946 notes that his 
hearing was 15/15 to whispered voice in both ears.  Tinnitus was 
not reported.  The examiner indicated that there was no disease 
or defect.  

The post-service treatment records, consisting of reports from 
Hartford Hospital dated from October 1989 to May 2000, are also 
silent for any complaints or clinical findings indicative of 
hearing loss or tinnitus.  

Service connection requires that the claimant have the claimed 
condition.  In the absence of evidence showing that the Veteran 
currently has tinnitus or that he has hearing loss in either ear 
meeting the criteria of § 3.385, or that any such tinnitus or 
hearing loss is in any way related to service, service connection 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Bilateral hip disorder

The service treatment records are silent for any complaints or 
findings relating to a hip disorder.  The report of the Veteran's 
separation examination in June 1946 notes that examination of the 
extremities, including the muscles and joints, was normal.    

The Veteran was hospitalized in May 1992 for evaluation of 
possible kidney stones.  Records of that hospitalization include 
notation of his complaint of mild left hip pain and mild to 
moderate left anterior thigh pain.  The only relevant clinical 
finding was that motor strength was 5/5 in all extremities; no 
hip disorder was diagnosed.  

As noted above, service connection requires that the claimant 
have the claimed condition.  In the absence of evidence showing 
that the Veteran has a bilateral hip disorder or that any such 
disorder is in any way related to service, service connection 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Bilateral knee disorder

The service treatment records are silent for any complaints or 
findings relating to a disorder of either knee.  The report of 
the Veteran's separation examination in June 1946 notes that 
examination of the extremities, including the muscles and joints, 
was normal.    

The post-service treatment records show that the Veteran 
underwent bilateral total knee replacements for severe 
degenerative arthritis of both knees in July 1990.  The records 
do not indicate an etiology or date of onset for the arthritis 
although a clinic note dated in August 1990 states that the 
Veteran had been immobile for the previous two years due to the 
arthritis in his knees.  

Clearly, the Veteran currently has a chronic bilateral knee 
disorder.  However, there is no evidence of a chronic knee 
disorder during service or for more than 40 years after the 
Veteran's separation from service.  In the absence of competent 
evidence that even suggests that his knee disorders are related 
to service in any way, the criteria for service connection are 
not met.  

For the foregoing reasons, the claim for service connection for a 
bilateral knee disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Back disorder

The service treatment records are silent for any complaints or 
findings relating to a back disorder.  The report of the 
Veteran's separation examination in June 1946 notes that 
examination of the spine was normal.    

In May 1992, the Veteran was hospitalized for evaluation of left 
lower back pain radiating to his left thigh which began three 
days earlier.  A scan of the lumbar spine revealed degenerative 
disc disease at several levels.  

Further, the report of a July 1996 chest x-ray showed a 
compression fracture of the thoracic spine of indeterminate age.  

Clearly, the evidence indicates that the Veteran currently has 
chronic thoracic and lumbar spine disorders.  However, there is 
no evidence of a back disorder during service or for more than 
40 years after the Veteran's separation from service.  In the 
absence of competent evidence that even suggests that the Veteran 
has a back disorder that is related to service in any way, the 
criteria for service connection are not met.  

For the foregoing reasons, the claim for service connection for a 
back disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  



Bilateral ankle disorder

The service treatment records are silent for any complaints or 
findings relating to a disorder of either ankle.  The report of 
the Veteran's separation examination in June 1946 notes that 
examination of the extremities, including the muscles and joints, 
was normal.    

The post-service treatment records are silent for any ankle 
complaints or for any clinical findings or diagnosis related to a 
disorder of either ankle.  

As discussed above, service connection requires that the claimant 
have the claimed condition.  In the absence of evidence showing 
that the Veteran has a bilateral ankle disorder or that any such 
disorder is in any way related to service, service connection 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Asthma and emphysema

The service treatment records are silent for any complaints or 
findings relating to a respiratory disorder.  The report of the 
Veteran's separation examination in June 1946 notes that 
examination of the chest was normal; a chest x-ray was reported 
to have been negative.    

The post-service treatment records show that the Veteran was 
treated in May 1999 for chronic sinusitis.  Nasal polyps were 
surgically removed that same month.  The records are silent for 
any complaints or clinical findings referable to asthma or 
emphysema, and there is no evidence that any examiner has 
diagnosed asthma or emphysema.  

As discussed above, service connection requires that the claimant 
have the claimed condition.  In the absence of evidence showing 
that the Veteran currently has asthma or emphysema or that any 
such disorder is in any way related to service, service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

In the present case, VA satisfied its duty to notify by means of 
an August 2006 letter from the agency of original jurisdiction 
(AOJ) to the Veteran.  The letter informed the Veteran of what 
evidence was required to substantiate his claims, and of his and 
VA's respective duties for obtaining evidence.  

The Board observes that the required notice was provided before 
the adverse decision in May 2007.  Although the Veteran has the 
right to content-complying notice and proper subsequent VA 
process, he has received that notice.  There was no error in 
providing the required notice prior to the adverse decision.  
Moreover, the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Also, the August 2006 letter notified the 
Veteran of the information and evidence necessary to establish 
the downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2007).  
This "duty to assist" ordinarily contemplates that VA will help 
a claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody.  

In this case, the Board finds that the duty to assist has been 
fulfilled.  During the course of this appeal, private treatment 
records covering the entire period of the appeal have been 
received.  No further development action is necessary.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for asthma is denied.  

Service connection for emphysema is denied.  



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


